           Case: 21-1275 ECF
  Case 2:92-cr-81058-MFL  Document: 3-1
                             No. 982,    Filed: 03/19/2021
                                      PageID.2587             Page: Page
                                                    Filed 03/19/21  1    1 of 2                  (1 of 2)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE              Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988            www.ca6.uscourts.gov




                                                Filed: March 19, 2021

Mr. Mark Steven Bilkovic
United States Attorney's Office
211 W. Fort Street
Suite 2001
Detroit, MI 48226

Mr. Benton C. Martin
Federal Defender Office
613 Abbott Street
Suite 500
Detroit, MI 48226

                     Re: Case No. 21-1275, USA v. Ronald Hunter
                         Originating Case No. : 2:92-cr-81058-21

Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                Sincerely yours,

                                                s/Sharday S. Swain
                                                Case Manager
                                                Direct Dial No. 513-564-7027

cc: Ms. Kinikia D. Essix

Enclosure
              Case: 21-1275 ECF
     Case 2:92-cr-81058-MFL  Document: 3-2
                                No. 982,    Filed: 03/19/2021
                                         PageID.2588             Page: Page
                                                       Filed 03/19/21  1    2 of 2                 (2 of 2)




                                         Case No. 21-1275

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                              ORDER

UNITED STATES OF AMERICA

              Plaintiff - Appellant

v.

RONALD HUNTER

              Defendant - Appellee



     It is ORDERED that this appeal be, and it hereby is, expedited for briefing and submission.

Accordingly, counsel is directed to docket the transcript order entry by

March 26, 2021. The court reporter is directed to complete the transcript, upon satisfactory

financial arrangements, no later than April 16, 2021.

     No extensions of time will be granted for any of the requirements, absent extraordinary

circumstances, which must be established by motion.

                                                  ENTERED PURSUANT TO RULE 45(a),
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


Issued: March 19, 2021
                                                  ___________________________________
